ORDER
This matter have been duly presented pursuant to Rule 1:20-10(b), following a granting of a motion for discipline by consent in DRB 14-378 of NICHOLAS FITZGERALD of JERSEY CITY, who was admitted to the bar of this State in 1984;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.17(c)(2) (failure to timely notify clients of the sale of the attorney’s law practice, at least sixty days prior to the actual transfer of the law practice), RPC 1.17(c)(3) (failure, as purchasing attorney of a law practice to publish a notice of the transfer in the New Jersey Law Journal, at least thirty days in advance of the transfer date), RPC 1.17(d) (improperly charging additional fees to transferred clients, by reason of the sale of the law practice), and RPC 8.4(a) (violating the RPCs through the acts of another);
And the parties having agreed that respondent’s conduct violated RPC 1.17(c)(2), RPC 1.17(c)(3), RPC 1.17(d), and RPC 8.4(a), and that said conduct warrants a reprimand or lesser discipline;
*571And. the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. XIV-2014-0435E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20—16(e);
And good cause appearing;
It is ORDERED that NICHOLAS FITZGERALD of JERSEY CITY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.